DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Introduction
Claims 1-20 are pending and have been examined in this Office Action.  This is the First Office Action on the Merits.  

Examiner’s Note
Examiner has cited particular paragraphs / columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, the Examiner is not limited to Applicants' definition which is not specifically set forth in the disclosure.

Claim Objections
Claim 13 is objected to because of the following informalities:  There appears to be an “a” missing between “of” and “signal” in line 1.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As per claim 4, there is no transfer of vehicle sensor data within the claim, therefore what transfer is being suspended is indefinite and the claim scope if indefinite.  Further, it is indefinite which vehicle sensor data is being suspended.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, and 4-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent 6,073,063 to Leong Ong et al.
As per claim 1, Leong Ong discloses a data recording unit (Leong Ong; At least the abstract), comprising:
a volatile memory (Leong Ong; At least column 2, line(s) 54, item 24) to hold raw vehicle sensor data collected from vehicle sensors;
a non-volatile memory (Leong Ong; At least column 2, line(s) 47-50, item 20) to hold compressed vehicle sensor data that is a compressed copy of the raw vehicle sensor data collected from the vehicle sensors; and
a non-volatile storage coupled to the volatile memory and the non-volatile memory (Leong Ong; At least column 2, line(s) 59-60 and figure 1, item 26), wherein in response to an event, stored data in the volatile memory and the non-volatile memory is moved into the non-volatile storage.
The claim is directed to an apparatus comprising a volatile memory, a non-volatile memory, and a non-volatile storage.  There is nothing within the claim, as written, that would control the data stored or the processing/movement of the data between the memories/storage.  Since memories and storage are capable of storing any type of information, the type of data and any processing/movement of the data within the claim is interpreted as intended use and given little patentable weight.  Therefore, since Leong Ong discloses the structure of the claim, Leong Ong discloses the scope of the claim.  
As per claim 2, Leong Ong discloses wherein the volatile memory is a first cyclic buffer and the non-volatile memory is a second cyclic buffer (Leong Ong; At least column 2, line(s) 54 and column 3, line(s) 30-31, and figure 1).
As per claims 4, 5, 7, and 8, Leong Ong discloses the claim scope since these claims are interpreted as intended use.  The structure of the data recording unit does not change based on these claims, thus, the patentable scope of the claim is interpreted to not change.  
As per claim 6, Leong Ong discloses wherein following an interruption of power to the data recording unit, compressed vehicle sensor data is retrievable from at least one of the non-volatile memory and the non-volatile storage to assist in determining a cause of the event (Leong Ong; At least column 2, line(s) 47-50 and 59-60; since the memory and storage are non-volatile, by definition, they will retain the data following an interruption of power).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leong Ong.
As per claim 3, Leong Ong does not explicitly disclose wherein the volatile memory has a larger capacity than the non-volatile memory.
However, at the time of filing, it would have been obvious to one of ordinary skill in the art to have made each memory as large as needed to fit the need of the recording unit.  It would have been within the skill of one in the art to determine the size of each memory and which one is larger.  

Allowable Subject Matter
Claims 9-20 are allowed.
The following is an examiner’s statement of reasons for allowance: None of the prior art, taken alone or in combination, teach buffering raw data in volatile memory, compressing and storing the data in non-volatile memory, and in response to an event, moving both raw and compressed data to a non-volatile storage.  The examiner could find no motivation to combine references to read on all the limitations without improper hindsight. 
The closest prior art, U.S. Patent Application Publication 2008/0187163 to Goldstein et al. teaches a circular buffer storing data, a non-volatile memory stored compressed data from the buffer, and a hard drive.  However, the data from the buffer is not stored on the hard drive, there is no event detection or actions based thereon, and the invention is not on or related to a vehicle.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.  The prior art shows the state of the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID P MERLINO whose telephone number is (571)272-8362. The examiner can normally be reached M-Th 5:30am-3:00pm F 5:30-9:00 am ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/David P. Merlino/           Primary Examiner, Art Unit 3669